Title: Indenture between James Madison and Charles Scott and Francis K. Cowherd, [12 October 1825]
From: Madison, James,Scott, Charles,Cowherd, Francis K.
To: 


        
          [12 October 1825]
        
        This Indenture made this twelfth day of October in the year eighteen hundred and twenty five, between James Madison of the county of Orange of the one part and Charles Scott and Francis K. Cowherd of the sd. county of the other part, witnesseth that the said James Madison for and in consideration of one dollar to him in hand paid before the ensealing of these presents the receipt whereof is hereby acknowledged hath granted, bargained and sold, and by these presents doth grant, bargain and sell, unto the said Charles Scott and Francis K. Cowherd a certain tract or parcel of land, lying and being in the county of Orange (being part of a tract conveyed by James Madison senr. to the said James Madison, by deed

dated on the nineteenth day of August one thousand seven hundred and eighty four) containing three hundred and sixty one acres, and bounded as follows viz Beginning at a point in the line of John Scott, Garret Scott and Francis K. Cowherd 80 poles from the corner to John Henshaw and running thence in such a direction to the line of Reuben Newman as with the lines aforesaid and the line of James Madison will include the said 361 acres with the appurtenances thereunto belonging to them the said Charles Scott and Francis K. Cowherd their heirs, executors and administrators and assigns forever upon trust nevertheless, that whereas the above named James Madison is justly indebted to Coleby Cowherd in the sum of one thousand dollars, on his own account and of the sum of one thousand dollars in account of Lucy W. Daniel his ward, making the sum of two thousand dollars payable on the first day of January eighteen hundred and twenty eight by bonds of this date and is anxious to secure the aforesaid sums to the said Coleby Cowherd, Now if the said James Madison shall fail to pay to the said Coleby Cowherd the sums of money above mentioned at the time at which it shall become due; it shall be lawful for the said Charles Scott and Francis K. Cowherd or either of them after having advertised the same in some publick newspaper for one month in the city of Richmond or town of Fredericksburg to proceed to sell the above described three hundred and sixty one acres of land or so much thereof as may be necessary to the highest bidder for the best price that can be obtained and of the money arising from the sale in the first place to pay and satisfy all reasonable charges attending such sale and then the debt above mentioned and the residue of the money arising from such sale as aforesaid to the use of the above named James Madison his executors administrators or assigns. In testimony whereof the said James Madison Charles Scott and Francis K. Cowherd have hereunto set their hands and seals.
        
          
            Nathan Talley
            James Madison [seal]
          
          
            John S. Cowherd
            Charles Scott [seal]
          
          
            William Cowherd
            Francis K. Cowherd [seal]
          
        
        At a monthly court held for the county of Orange at the courthouse on monday the twenty fourth of October 1825, This Indenture of trust was proved by the oaths of Nathan Talley, John S. Cowherd and William Cowherd, the witnesses thereto, and ordered to be recorded.
        
          TesteReynolds Chapman Clk.
        
      